Citation Nr: 9910086	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-23 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lower back 
disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening a claim for 
service connection for residuals of a lower back injury.

The record reflects that the RO previously denied service 
connection in January 1992 for residuals of a lower back 
injury.

In his September 1997 statement in support of a claim, the 
veteran indicated a desire to pursue claims for service 
connection for arteriosclerosis, arthritis, and diabetes; the 
RO denied service connection for these diseases in a November 
1997 rating decision.  The veteran did not appeal that 
determination.  Therefore, the issue of service connection 
with respect to these diseases is not on appeal before the 
Board. 


FINDINGS OF FACT

1.  In January 1992, the RO denied entitlement to service 
connection for a lower back disorder.  The veteran was 
notified of the determination later that same month and of 
his right to appeal.  No appeal was filed.  

2.  The additional evidence added to the record since the 
final disallowance in January 1992 includes VA medical 
reports.

3.  The evidence submitted since January 1992 includes 
evidence which bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

4.  The veteran has not provided competent medical evidence 
demonstrating a nexus between his current lower back disorder 
and service.
CONCLUSIONS OF LAW

1.  The evidence submitted since the final disallowance is 
new and material, and the veteran's claim of entitlement to 
service connection for residuals of a lower back injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 
Supp.1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of a lower back disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background


Previously considered evidence

Service medical records include a December 1941 entrance 
examination showing no musculoskeletal defects.  A service 
clinical report dated in February 1944 shows a diagnosis of 
moderate myalgia in the lumbar region due to a spinal 
puncture that occurred within the same month and year.  The 
spinal puncture occurred after a routine course of 
antibiotics.  The veteran then complained of headache and 
backache the following day, which improved after one 
afternoon.  He was to report to duty the following day.  An 
October 1945 separation report shows no musculoskeletal 
defects.

According to an April 1977 VA examination report, the veteran 
indicated that he had a cracked tailbone during childhood.  
He also indicated in an August 1978 examination report that 
he had a back injury when he was approximately 16 years old, 
and stated he had back pain at times

An August 1978 evaluation report indicates that the veteran 
complained of head and leg pain after slipping on some moss 
while fishing. 

The veteran filed an application for compensation in October 
1991 claiming injury to his back in 1942.  The RO denied 
service connection for residuals of a lower back injury in 
January 1992.


Newly submitted evidence

A June 1962 VA medical record received in May 1997 indicates 
that the veteran reported he had injured his back when he was 
a young man and complained of frequent pain in his back that 
radiated down to his left leg.

A VA x-ray report dated in July 1997 notes a clinical history 
of chronic back pain, progressively worse symptoms post-
trauma and shows a diagnosis of degenerative changes, most 
prominent at the L5-S1 level.  An August 1997 VA medical 
record notes that the veteran had a back abscess. 

The remaining evidence of record are VA medical reports which 
include treatment not pertinent to the lower back.


Pertinent Criteria

Once entitlement to service connection for a disability has 
been denied by the RO, that determination is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.113 (1998).  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In general, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 C.F.R. § 5107(a).  The Court has defined 
"well-grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinksi, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  If 
the initial burden of presenting evidence of a well-grounded 
claim is not met, the VA does not have a duty to assist the 
veteran further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82.  For the purpose of 
determining whether a claim is well grounded, the veteran's 
evidentiary assertions must be accepted as true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Analysis

The first issue before the Board is whether new and material 
evidence has been submitted to justify reopening the claim 
for service connection for residuals of a lower back injury.  
The veteran argues that new and material evidence has been 
submitted and that the complete record establishes service 
connection.

The January 1992 rating decision denied the claim for service 
connection for a lower back disorder because there was no 
competent evidence showing a chronic back disability or 
chronic residuals of the veteran's in-service treatment for 
myalgia of the lumbar region.  

After review of the additionally submitted evidence, the 
Board is of the opinion that the July 1997 VA x-ray report is 
new and material evidence for the purpose of reopening the 
claim.  The July 1997 x-ray report indicates a clinical 
history of chronic back pain and shows a diagnosis of 
degenerative changes of the spine.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, which is whether the veteran has a current 
disability.  See 38 C.F.R. § 3.156(a).

Once it is established that the veteran has submitted new and 
material evidence, the Board must determine whether the 
veteran is entitled to service connection for his lower back 
injury.  In reviewing his claim for service connection, the 
Board must determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Elkins v. West, 
U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  38 C.F.R. § 5107(a).

The veteran contends that service connection is warranted 
because his current back disorder is a result of an in-
service injury.  According to his substantive appeal, he 
maintains that he injured his back in 1942 while in service 
in Alaska and his current condition stems from the 1944 in-
service back treatment he received.

There is competent medical evidence of a current disability.  
The July 1997 VA x-ray report indicates a clinical history of 
chronic back pain and shows a diagnosis of degenerative 
changes of the spine.  

The veteran, in his substantive appeal, claims his back was 
injured in 1942.  Service records do not show treatment 
and/or complaints for a back injury in 1942.  The Board 
notes, however, that the veteran argues that his current 
condition is a result of the February1944 back treatment and 
not the alleged 1942 injury.

There is competent medical evidence showing that the veteran 
incurred in-service treatment to his back.  Service medical 
records dated in February 1944 show a diagnosis of myalgia of 
the lumbar region due to a spinal puncture.

The Board finds, however, that there is no competent medical 
evidence linking the veteran's current back disorder to 
service.  The July 1997 VA x-ray report, which shows a 
diagnosis of degenerative changes of the spine and indicates 
that the veteran's chronic back pain had been progressively 
worse post- trauma.  After a careful review of all VA 
hospital and outpatient records dated from June 1962 to 
October 1997, the Board finds no competent evidence linking 
current back disability to service.  The Board notes that on 
the July 1997 VA x-ray report, the examiner related the 
veteran's chronic back pain to trauma, but did not specify 
that it was trauma in service.  Other clinical entries note 
that the veteran injured his back as a child.  The Board 
finds that the veteran has not submitted competent evidence 
relating his current back condition to service, and 
therefore, has not established a well-grounded claim.  

In his September 1997 statement in support of a claim, the 
veteran indicated that he has arthritis and it is "a part of 
my back problem which was injured while in the service."  
The Board notes that the RO denied service connection for 
arthritis in a November 1997 rating decision because there 
was no evidence of treatment for this condition, only 
treatment for arthralgia of multiple joints.

In this case, medical evidence demonstrates that the veteran 
incurred an in-service spinal puncture, however, service 
records indicate that after complaining of backache and 
headache following the spinal puncture, his condition 
improved.  There is no competent evidence showing subsequent 
complaints, diagnoses, and/or treatment pertinent to the 
back.  Upon separation, the veteran's musculoskeletal system 
was normal.   Based upon the evidence of record, the Board 
finds that the events described directly above were acute and 
transitory.  The Board acknowledges the Court's decision in 
Savage v. Gober, 10 Vet. App. 488 (1997) that even though the 
veteran's in-service problem resolved with treatment prior to 
discharge and was not "chronic," service connection may in 
certain cases be established on continuity of symptomatology.

Although the veteran claims continuity of symptomatology, the 
veteran is not competent to relate degenerative changes of 
his spine to service nor is he competent to make a diagnosis 
of arthritis of the back because lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Grottveit v. Brown, 5 Vet. App. at 93.  As 
the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  As 
lay statements, such are not sufficient to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); King v. Brown, 5 Vet. App. 19, (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinksi, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; § 38 C.F.R. § 3.159(a).

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1997).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  A review of 
the record reflects that all necessary development has taken 
place.  All evidence has been obtained or requested from 
appropriate sources.

In reaching its decision, the Board notes that the Court has 
held that there was some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1966), 
wherein the Court found there was a duty to further assist in 
the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded.  The facts and circumstances of 
this case are such that no further action is warranted.

Accordingly, as there is no competent evidence that medically 
relates the veteran's current back disorder to service, the 
claim is implausible and not well-grounded.  Therefore, the 
claim must be denied.  38 U.S.C.A. § 5107(a).


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a lower back 
injury.

Entitlement to service connection for residuals of a lower 
back injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

